ACCEPTED
                                                                                                                                       06-14-00102-CV
                                                                                                                             SIXTH COURT OF APPEALS
Appellate Docket Number: 06-14-00102-CV                                                                                           TEXARKANA, TEXAS
                                                                                                                                  1/5/2015 12:00:00 AM
                                                                                                                                       DEBBIE AUTREY
Appellate Case Style:         JOHNNY E. WEBB                                                                                                    CLERK

                        Vs.
                              ALEX RODRIGUEZ, ET AL.

Companion Case No.:
                                                                                                                 FILED IN
                                                                                                          6th COURT OF APPEALS
                                                                                                            TEXARKANA, TEXAS
                                                                                                          1/5/2015 8:20:00 AM
Amended/corrected statement:                      DOCKETING STATEMENT (Civil)                                 DEBBIE AUTREY
                                                                                                                  Clerk
                                            Appellate Court:6th Court of Appeals
                                      (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
   Person       Organization (choose one)                                        Lead Attorney
                                                                         First Name:        DARRELL
First Name:     JOHNNY                                                   Middle Name: J.
Middle Name: E.                                                          Last Name:         O'NEAL
Last Name:      WEBB                                                     Suffix:
Suffix: III.                                                             Law Firm Name: LAW OFFICE OF DARRELL J. O'NEAL

Pro Se:                                                                  Address 1:         2129 Winchester Road
                                                                         Address 2:
                                                                         City:              MEMPHIS
                                                                         State:     Tennessee                    Zip+4:   38116-3801
                                                                         Telephone:         (901) 345-8009            ext.
                                                                         Fax:       (901) 345-8014
                                                                         Email:     DOMEMPHISLAW@AOL.COM
                                                                         SBN:       20927

I. Appellant                                                             II. Appellant Attorney(s)
   Person       Organization (choose one)                                        Lead Attorney
                                                                         First Name:        MELVIN
First Name:     JOHNNY                                                   Middle Name:
Middle Name: E.                                                          Last Name:         HOUSTON
Last Name:      WEBB                                                     Suffix:
Suffix: III.                                                             Law Firm Name: MELVIN HOUSTON & ASSOCIATES

Pro Se:                                                                  Address 1:         1776 YORKTOWN, SUITE 350
                                                                         Address 2:




                                                              Page 1 of 13
                                                        City:              HOUSTON
                                                        State:     Texas                     Zip+4:   77056
                                                        Telephone:          (713) 212-0600        ext.
                                                        Fax:       (713) 212-0290
                                                        Email:     MHOUSTON@GOTELLMEL.COM
                                                        SBN:       793987

III. Appellee                                           IV. Appellee Attorney(s)
    Person      Organization (choose one)                       Lead Attorney
                                                        First Name:        MARK
First Name:     ALEX                                    Middle Name: L.
Middle Name:                                            Last Name:         JOHANSEN
Last Name:      RODRIGUEZ                               Suffix:
Suffix:                                                 Law Firm Name: GRUBER HURST JOHANSEN HAIL SHANK
                                                                       LLP
Pro Se:                                                 Address 1:    1445 ROSS AVE., STE 2500
                                                        Address 2:
                                                        City:              DALLAS
                                                        State:     Texas                     Zip+4:   75202
                                                        Telephone:                                ext.
                                                        Fax:
                                                        Email:     MJOHANSEN@GHJHLAW.COM
                                                        SBN:

III. Appellee                                           IV. Appellee Attorney(s)
    Person      Organization (choose one)                       Lead Attorney
                                                        First Name:        ANDREW
First Name:     LUCIEN                                  Middle Name:
Middle Name:                                            Last Name:         YORK
Last Name:      TUJAGUE                                 Suffix:
Suffix: Jr.                                             Law Firm Name: GRAY REED & MCGRAW
Pro Se:                                                 Address 1:         1601 ELM STREET, STE 4600
                                                        Address 2:
                                                        City:              DALLAS
                                                        State:     Texas                     Zip+4:   75201
                                                        Telephone:          (214) 954-4135        ext.
                                                        Fax:       (214) 953-1332
                                                        Email:     DYORK@GRAYREED.COM
                                                        SBN:

III. Appellee                                           IV. Appellee Attorney(s)
    Person      Organization (choose one)                       Lead Attorney
Organization Name: DOMINION GAS HOLDINGS, LP            First Name:        ANDREW
First Name:     LUCIEN                                  Middle Name:

                                               Page 2 of 13
Middle Name:                                         Last Name:         YORK
Last Name:      TUJAGUE                              Suffix:
Suffix: Jr.                                          Law Firm Name:
Pro Se:                                              Address 1:
                                                     Address 2:
                                                     City:
                                                     State:     Texas                   Zip+4:
                                                     Telephone:                              ext.
                                                     Fax:
                                                     Email:
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: SHUK HOLDINGS, LLC                First Name:        BRYAN
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         STEVENS
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: HALLETT & PERRIN, PC
Pro Se:                                              Address 1:         1445 ROSS aVE., STE 2400
                                                     Address 2:
                                                     City:              DALLAS
                                                     State:     Texas                   Zip+4:     75202
                                                     Telephone:                              ext.
                                                     Fax:
                                                     Email:     BSTEVENS@HALLETTPERRIN.COM
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: IDT ENERGY, INC.                  First Name:        BRYAN
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         STEVENS
Last Name:                                           Suffix:




                                            Page 3 of 13
Suffix:                                              Law Firm Name:
Pro Se:                                              Address 1:
                                                     Address 2:
                                                     City:
                                                     State:     Texas           Zip+4:
                                                     Telephone:                      ext.
                                                     Fax:
                                                     Email:
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:
First Name:     CESAR                                Middle Name:
Middle Name:                                         Last Name:
Last Name:      GARCIA                               Suffix:
Suffix:                                              Law Firm Name:
Pro Se:                                              Address 1:
                                                     Address 2:
                                                     City:
                                                     State:     Texas           Zip+4:
                                                     Telephone:                      ext.
                                                     Fax:
                                                     Email:
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:
First Name:     NICHOLAS                             Middle Name:
Middle Name:                                         Last Name:
Last Name:      GALLAGHER                            Suffix:
Suffix:                                              Law Firm Name:
Pro Se:                                              Address 1:
                                                     Address 2:
                                                     City:
                                                     State:     Texas           Zip+4:
                                                     Telephone:                      ext.
                                                     Fax:
                                                     Email:
                                                     SBN:



                                            Page 4 of 13
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: DIVERSEGY, LLC                    First Name:
First Name:                                          Middle Name:
Middle Name:                                         Last Name:
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name:
Pro Se:                                              Address 1:
                                                     Address 2:
                                                     City:
                                                     State:     Texas           Zip+4:
                                                     Telephone:                      ext.
                                                     Fax:
                                                     Email:
                                                     SBN:




                                            Page 5 of 13
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: November 12, 2014                         Type of judgment: Original Proceeding
Date notice of appeal filed in trial court: December 2, 2014
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes          No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?            Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: October 8, 2014
Motion to Modify Judgment:              Yes        No               If yes, date filed: October 8, 2014
Request for Findings of Fact            Yes       No                If yes, date filed: October 8, 2014
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 6 of 13
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     95TH JUDICIAL DISTRICT                                     Clerk's Record:
County: DALLAS                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): DC-14-09393                    Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: December 9, 2014
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       KEN                                                 Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        MOLBERG
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:        600 COMMERCE STREET
Address 2 :
City:              DALLAS
State:    Texas                       Zip + 4: 75202
Telephone:     (214) 653-6603           ext.
Fax:      214-653-7991
Email: kalonzo@dallascourts.org



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes       No
Was reporter's record requested?          Yes       No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested: January 5, 2015
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 7 of 13
   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:        DEANA
Middle Name: K.
Last Name:         ROUSE
Suffix:
Address 1:         600 COMMERCE STREET
Address 2:
City:              DALLAS
State:    Texas                        Zip + 4: 75202
Telephone:        214-653-6747           ext.
Fax:      214-653-7991
Email: drouse@dallascourts.org

X. Supersedeas Bond
Supersedeas bond filed:       Yes        No       If yes, date filed:

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?             Yes        No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes        No

If no, please specify:The issue is concerning venue. Defendants' filed a motion to transfer venue or dismiss based on forum sel. clause.
Has the case been through an ADR procedure?               Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?              Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Contract breach, fraud, misrepresentation alleged in original petition.
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether movants' established that the parties entered into an agreement supporting an exclusive forum clause or mandatory venue transfer statute. Pl.
seeks venue in Dallas County.

How was the case disposed of?        Dismissal
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Motion to transfer venue, or
                                                                                            alternatively to dismiss was granted.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                        Page 8 of 13
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 9 of 13
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                   Date:             January 3, 2015



Printed Name: DARRELL J. O'NEAL                                                          State Bar No.:    20927 (TN)



Electronic Signature: /S/DARRELL J. O'NEAL
    (Optional)




                                                               Page 10 of 13
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on January 3, 2015        .



Signature of counsel (or pro se party)                                   Electronic Signature: /S/DARRELL J. O'NEAL
                                                                                (Optional)

                                                                         State Bar No.:      20927 (TN)
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      January 3, 2015
Manner Served: eServed

First Name:       ANDREW

Middle Name:
Last Name:        YORK
Suffix:
Law Firm Name: GRAY REED & MCGRAW
Address 1:        1601 Elm Street, Suite 4600
Address 2:
City:             DALLAS
State     Texas                      Zip+4:     75201
 Telephone:       (214) 954-4135     ext.
Fax:      (214) 953-1332

Email:    dyork@grayreed.com

If Attorney, Representing Party's Name: Lucien Tujague, Jr., and Dominion Gas Holdin
Please enter the following for each person served:




                                                               Page 11 of 13
Date Served:      January 3, 2015
Manner Served: eServed

First Name:       BRYAN

Middle Name:
Last Name:        STEVENS
Suffix:
Law Firm Name: HALLETT & PERRIN, PC
Address 1:        1445 ROSS AVE., STE 2400
Address 2:
City:             DALLAS
State     Texas                     Zip+4:    75202
Telephone:                          ext.
Fax:
Email:    BStevens@hallettperrin.com

If Attorney, Representing Party's Name: Shuk Holdings, LLC and IDT Energy, Inc.
Please enter the following for each person served:

Date Served:      January 3, 2015
Manner Served: eServed

First Name:       MARK

Middle Name:
Last Name:        JOHANSEN
Suffix:
Law Firm Name: Gruber Hurst Johansen Hail Shank LLP
Address 1:        1445 ROSS AVE., STE 2500
Address 2:
City:             DALLAS
State     Texas                     Zip+4:    75202
Telephone:                          ext.
Fax:
Email:    mjohansen@ghjhlaw.com

If Attorney, Representing Party's Name: ALEX RODRIGUEZ
Please enter the following for each person served:




                                                          Page 12 of 13
Date Served:      January 3, 2015
Manner Served: eServed

First Name:       RAFAEL

Middle Name:
Last Name:        RODRIGUEZ
Suffix:
Law Firm Name: Gruber Hurst Johansen Hail Shank LLP
Address 1:        1445 ROSS AVE., STE 2500
Address 2:
City:             DALLAS
State     Texas                     Zip+4:   75202
Telephone:                          ext.
Fax:
Email:    rrodriguez@ghjhlaw.com

If Attorney, Representing Party's Name: ALEX RODRIGUEZ




                                                      Page 13 of 13